     Case 2:21-cv-00952-JAM-DMC Document 13 Filed 09/13/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH WILLIAMS,                                 No. 2:21-CV-0952-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    K. FOX, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion, ECF No. 3, seeking an order

19   “that this complaint be acceptable to the Court.” To the extent Plaintiff seeks acknowledgement

20   that his complaint has been filed, the motion is granted. To the extent Plaintiff seeks an order

21   deeming his complaint acceptable for service, Plaintiff is referred to the Court’s August 24, 2021,

22   screening order requiring the filing of a first amended complaint.

23                  IT IS SO ORDERED.

24

25   Dated: September 10, 2021
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
